Exhibit 10.3
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING TIME-BASED RESTRICTED STOCK AWARD
AGREEMENT FOR EMPLOYEES
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.
VTA Grantee’s name (all capital letters)
JANUARY 12, 2011 Grant Date (all capital letters)
January 12, 2011 Grant Date (initial capital letters only)
Rand Torgler Person to contact for more information
(330) 668-7224 Contact’s telephone number, including area code
February 17, 2011 Date that is 30 days after the Grant Date (initial capital
letters only)
Vtf Number of Shares of Restricted Stock granted (insert only the number in
Arabic numerals)
3550 West Market Street Contact’s street address
Akron OH 44333 Contact’s city, state and zip code
2011 Calendar year in which grant is made (e.g., 2009)
Vtq Grantee’s name (initial capital letters only)

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK AWARD AGREEMENT GRANTED TO
VTA on JANUARY 12, 2011
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and

  •   Contact Rand Torgler at (330) 668-7224 if you have any questions about
your Award.

Also, no later than February 17, 2011, you must return a signed copy of the
Award Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
Nature of Your Award
You have been granted Shares of Restricted Stock. If you satisfy the terms and
conditions described in this Award Agreement, the restrictions imposed on your
Restricted Stock will lapse and you will own the Shares. These and other
conditions affecting your Restricted Stock are described in this Award Agreement
and the Plan, both of which you should read carefully.
Grant Date: January 12, 2011.
Number of Shares of Restricted Stock: You have been granted Vtf Shares of
Restricted Stock, subject to the terms and conditions of this Award Agreement
and the Plan.
When Your Award Will Vest
Until the terms and conditions described in this Award Agreement and the Plan
are met, your Shares of Restricted Stock will be held in escrow. Your Shares of
Restricted Stock will be either released from escrow and distributed to you,
free of any restrictions, or forfeited, depending on whether or not you satisfy
the terms and conditions described in this Award Agreement and in the Plan.

 

1



--------------------------------------------------------------------------------



 



Normal Vesting Date: Normally, subject to your continued employment with the
Company or a Related Entity, restrictions on 33 1/3 % of your Shares of
Restricted Stock will lapse (i.e., your Shares of Restricted Stock will vest) on
each of the first, second and third anniversaries of the Grant Date. For
purposes of this Agreement, each 12-month period ending on an anniversary of the
Grant Date shall be referred to as a “Vesting Year.”
However, your Restricted Stock may vest earlier in the circumstances described
below.
How Your Restricted Stock Might Vest Earlier Than the Normal Vesting Date: Your
Restricted Stock will immediately vest if there is a Change in Control.
How Your Termination of Employment Will Affect Your Restricted Stock: You may
forfeit your Restricted Stock if you Terminate before the Normal vesting date,
although this will depend on why you Terminate.

  •   If you Terminate because of [1] death or [2] Disability, your Restricted
Stock will fully vest on your Termination date.

  •   If you Terminate because of Retirement and if the Committee agrees to
treat your Termination as a Retirement, a prorata portion of your Restricted
Stock will vest on your Retirement date equal to: [1] the number of unvested
Shares of Restricted Stock that would have become vested if you had remained
employed through the end of the Vesting Year in which you Terminate, multiplied
by [2] a fraction, the numerator of which is the number of whole months you were
employed during such Vesting Year and the denominator of which is 12.

  •   If you Terminate under any other circumstances, all of the Restricted
Stock granted through this Award Agreement will be forfeited on your Termination
date.

Settling Your Award
If the restrictions on your Restricted Stock lapse, your Restricted Stock will
be settled automatically.
Other Rules Affecting Your Award
Rights During the Restriction Period: During the Restriction Period (and even
though the Shares of Restricted Stock are held in escrow until they are
settled), you may exercise any voting rights associated with your Shares of
Restricted Stock. You also will be entitled to receive any dividends or other
distributions paid with respect to your Shares of Restricted Stock, although
such dividends and other distributions also will be held in escrow and subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid under this Award Agreement
until the Restricted Stock is settled and distributed to you (or forfeited),
depending on whether or not you have met the conditions described in this Award
Agreement and in the Plan.

 

2



--------------------------------------------------------------------------------



 



Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Rand Torgler at (330) 668-7224 or the address below. If you
previously completed a valid beneficiary designation form, such form shall apply
to the Award until changed or revoked. If you die without completing a
beneficiary designation form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
Tax Withholding: Certain taxes must be withheld when your Award vests and is
settled. These taxes may be paid in one of several ways. They are:

  •   By the Company withholding this amount from other amounts owed to you
(e.g., from your salary);

  •   By giving the Company a check (payable to “A. Schulman, Inc.”) in an
amount equal to the taxes that must be withheld; or

  •   By having the Company withhold a portion of the Shares that otherwise
would be distributed to you. The number of Shares withheld will have a fair
market value equal to the taxes that must be withheld.

You must choose the approach you prefer before the Shares are transferred to
you, although the Company may reject your preferred method for any reason (or
for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.
If you do not choose a method within 30 days of the applicable settlement date,
the Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you. The number of Shares withheld
will have a fair market value equal to the taxes that must be withheld and the
balance of the Shares will be distributed to you.
Transferring Your Restricted Stock: Normally, your Restricted Stock may not be
transferred to another person. However, as described above, you may complete a
beneficiary designation form to name the person to receive any Restricted Stock
that is settled after you die. Also, the Committee may allow you to transfer
your Restricted Stock to certain Permissible Transferees, including a trust
established for your benefit or the benefit of your family. Contact Rand Torgler
at the address or number given below if you are interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or a Related Entity to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.

 

3



--------------------------------------------------------------------------------



 



Adjustments to Your Restricted Stock: Subject to the terms of the Plan, your
Award will be adjusted, if appropriate, to reflect any change to the Company’s
capital structure (e.g., the number of Shares of Restricted Stock will be
adjusted to reflect a stock split).
Other Rules: Your Restricted Stock also is subject to more rules described in
the Plan. You should read the Plan carefully to ensure you fully understand all
the terms and conditions of this Award.
*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****

 

4



--------------------------------------------------------------------------------



 



Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than February 17, 2011.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

  •   I will consent (in my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

  •   I must return a signed copy of this Award Agreement to the address shown
below by February 17, 2011.

                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:             (signature)            
 
                   
Date signed:
          Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than February 17, 2011:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
(330) 668-7224

 

5



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM
You may make a Section 83(b) Election by completing the Section 83(b) Election
Form. To do this:

  •   You must make the election by completing the attached form;

  •   Within 30 days of January 12, 2011, you must send a copy of this form to
the internal revenue office at which you file your federal income tax return;

  •   A copy of this form must be submitted with your income tax return for the
taxable year in which the property is transferred; and

  •   You also must send a copy of this form to:

Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year, the amount of any income that may be taxable to
taxpayer in connection with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:       NAME OF TAXPAYER: Vtq

             
 
  ADDRESS:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

IDENTIFICATION NUMBER OF TAXPAYER:                                         
TAXABLE YEAR: Calendar year 2011

2.   The property with respect to which the election is made is:       Vtf
shares of the common stock of A. Schulman, Inc., a Delaware corporation
(“Company”).

3.   The date on which the property was transferred is: January 12, 2011.

4.   The property is subject to the following restrictions:

    Forfeiture of:

 _____  shares in favor of the Company if employment terminates before
                    .
 _____  shares in favor of the Company if employment terminates before
                    .
 _____  shares in favor of the Company if employment terminates before
                    .

 

1



--------------------------------------------------------------------------------



 



Restrictions may lapse earlier upon the death or disability (as defined in the
A. Schulman, Inc. Amended and Restated 2006 Incentive Plan (the “Plan”)) of the
taxpayer or in the event of a change in control (as defined in the Plan). In the
discretion of the Compensation Committee of the Company, the restrictions on a
prorata portion of the Shares may lapse earlier upon the retirement (as defined
in the Plan) of the taxpayer.

5.   The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    .

6.   The amount (if any) paid for such property: $00.00.

The undersigned has submitted a copy of this statement to the Company. The
transferee of such property is the person performing the services in connection
with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
 
       
 
 
 
Vtq    

 

2